                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

CLARENCE ANDERSON,                                                                   PLAINTIFF
ADC #165441

v.                                    3:19CV00294-KGB-JTK

GRAY, et al.                                                                        DEFENDANTS

                                             ORDER

       By Order dated December 3, 2019, (Doc. No. 7), this Court granted Plaintiff=s Motion to

Proceed in forma pauperis in this federal civil rights action. However, finding that Plaintiff=s

complaint failed to include specific factual allegations against the Defendants, the Court directed

Plaintiff to submit an Amended Complaint within thirty days. (Id.) The Court asked Plaintiff to:

Aname all the parties he believes deprived him of his constitutional rights and whom he

wishes to sue in this action; 2) provide specific facts against each named Defendant in a

simple, concise, and direct manner; 3) indicate whether he is suing each Defendant in his/her

individual or official capacity, or in both capacities; 4) state how he was harmed; and 5) state

whether he was incarcerated as a pretrial detainee. @ (Id., p. 4)

       Plaintiff has now filed an Amended Complaint, which does not set forth any specific facts

or allegations against any of the named Defendants.

       To survive a court's 28 U.S.C. ' 1915(e)(2) and 42 U.S.C. ' 1997e(c)(1) screening, a

complaint must contain sufficient factual matter, accepted as true, to Astate a claim to relief that

is plausible on its face.@ Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), citing Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 547 (2007).        A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

                                                 1
for the misconduct alleged.    Twombly, 550 U.S. at 556.     The plausibility standard is not akin to

a Aprobability requirement,@ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.     Where a complaint pleads facts that are Amerely consistent with@ a defendant's

liability, it Astops short of the line between possibility and plausibility of entitlement to relief.@

Id. at 556-7.

       The Court will provide Plaintiff one final opportunity in which to file a short second

Amended Complaint which sets forth one claim (referring to one incident) against the Defendant

or Defendants involved, which he wishes to pursue in this case. This second Amended Complaint

will render his Original and Amended Complaints without legal effect, and will take the place of

those pleadings.1 In the second Amended Complaint, Plaintiff shall specifically and clearly state

the following: (1) the name of each individual personally involved in the action/incident at

issue in the complaint; (2) how each individual was personally involved in the action/incident;

(3) how each individual violated the Plaintiff's constitutional rights; and 4) how he was

harmed.       Plaintiff must set forth specific facts concerning the allegations he has set forth

including, where applicable, dates, times and places and he must set forth specific

facts/allegations against the named Defendants.            If Plaintiff does not comply with this

directive, his Complaint will be dismissed for failure to state a claim pursuant to Ashcroft v. Iqbal

and Bell Atlantic Corp. v. Twombly. Accordingly,

       IT IS, THEREFORE, ORDERED that Plaintiff shall have one final opportunity in which


       1
          AAn amended complaint >ordinarily supersedes the original and renders it of no legal
effect.=@ In Home Health, Inc. v. Prudential Ins. Co. Of America, 101 F.3d 600, 603 (8th Cir.
1996) (quoting International Controls Corp. v. Vesco, 556 F.2d 665, 668 (2d Cir. 1994) (other
citations omitted)).


                                                  2
to submit a second Amended Complaint in accordance with the directions set forth in this Order,

within thirty days of the date of this Order. Failure to comply with this Order shall result in the

dismissal without prejudice of Plaintiff=s Complaint for failure to state a claim upon which relief

may be granted.

       IT IS SO ORDERED this 20th day of December, 2019.




                                             _________________________________
                                             JEROME T. KEARNEY
                                             UNITED STATES MAGISTRATE JUDGE




                                                3
